DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/26/22 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant argues that the Dauner reference does not integrate the film with the foam. However, Dauner clearly teaches "the foamable material in one embodiment can also be constituted by the plastic matrix material itself" [0020] so when Dauner recites that the film is dissolved into the matrix material, that would comprise being integrated into the foaming material because the foam is itself made of matrix material. Applicant argues that Dauner’s film would become damaged by the process of Steinmeyer because it wouldn’t be able to deform to that extent, but does state the balloon expands so it is capable of significant deformation without being damaged [0018]. Furthermore, the majority of the change in shape in Steinmeyer is due to the film being pulled from outside mold into the mold and not by deformation. Applicant argues that Hsieh is not analogous. In response to applicant's argument that Hsieh is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hsieh was reasonably pertinent to the problem as Hsieh delimits foam from an unwanted area of the mold. Furthermore, Hsieh is not utilized in the rejection of the independent claims, so applicant’s arguments in relation to Hsieh would not render the independent claims allowable. Applicant makes several arguments regarding that the secondary references do not teach delimiting a first injection area from a 2nd injection area, but this feature was already taught by the primary reference Steinmeyer. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, this feature isn’t even present in claims 3 and 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Steinmeier (US 2014/0132054) in view of Dauner (US 2013/0127092) and Ahrens (US 4190697).
As to claim 1, Steinmeier teaches a method of forming upholstery of a foam seat element [Abstract] comprising the steps of: inserting, into an injection mold (10), a separating element(18) [0021, 0022] delimiting at least one first foam injection area (either 5 or 6) [0028, 0032-0034, Fig 2-4]; injecting foam to form the upholstery in one piece [Fig 2, 0020, 0030, Claim 1]. 
Steinmeier does not explicitly state that the separating element is a plastic film with the plastic film integrating with the foam disappearing with the polymerization of the foam.
Dauner teaches a method of injection molding a component  wherein a plastic film separator separates an area containing injected foaming material from the other areas of the mold cavity  [0012, 0013, 0017, 0020, 0021, 0031] and the separator integrates with the foam and dissolves to join the foaming material to a different material [0037, 0020, 0021]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Steinmeier and made the separator be a film that dissolves with the polymerization of the foam, as suggested by Dauner, in order to form a composite object in which the foaming material was limited to a specific area. 
Steinmeier teaches the film delimits the first injection area from at least one second foam injection area in the mold [Fig 2, 0033-0034, Claim 1, 2] the foams having different rigidities which likely implies a different density [0030, 0028] but does not explicitly state differing densities.
Ahrens teaches a method of making a foam article such as a seat cushion wherein a soft and firm portions (ie portions with different rigidities) are provided by utilizing foams of different densities that provide support and comfort[Abstract, col 1 line 22-40,col 2 line 60-66, claim 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Steinmeier and had the different regions utilize foam of different densities, as suggested by Ahrens, in order to produce a cushion that provides support and comfort.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Steinmeier (US 2014/0132054) in view of Dauner (US 2013/0127092) and Ahrens (US 4190697), as applied to claims 1 and 3 above, and in further view of Steinmeier (US 2003/0180513), referred to as 513, and Hsieh (US 6180035).
As to claim 2, Steinmeier does not explicitly state the film is made of a mixture of polyethylene and of starch.  
Hsieh teaches a method of fabricating and integral foam part [Abstract] wherein a part is molded to foam by placement in a mold with a film of plastic (4), starch and polymer, and inserting the foam dope that is foamed whereby the film disappears to integrally bond the object and the foam [col 2 line 6-22]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Steinmeier and made the separating element a plastic film made of starch and polymer, as suggested by Hsieh, as this material had demonstrated success as a separating element in order to integrally bond the 2 parts. 
513 teaches a method of making a multifoam cushion [Abstract, 0001, 0002] wherein the separating element is made of polyethylene to provide a desired contour between the foams and adequately bond the foams to each other [Abstract, 0004, 0019, 0024, claim 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the separating element of Steinmeier out of polyethylene, as suggested by 513, as this material had proven capability as acting as a separating element that provided a provide a desired contour between the foams and adequately bonded the foams to each other.
As Hsieh noted that starch can be used with other polymers [col 2 line 6-22] and both starch and polyethylene had demonstrated success as separating elements as explained above. Thus, they are art recognized equivalents; combining 2 art recognized equivalents is generally recognized to be obvious, see MPEP 2144.06 I. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Steinmeier (US 2014/0132054) in view of Dauner (US 2013/0127092).
As to claim 3, Steinmeier teaches a method of forming upholstery of a foam seat element [Abstract] comprising the steps of: inserting, into an injection mold (10), a separating element(18) [0021, 0022] delimiting at least one first foam injection area (either 5 or 6) [0028, 0032-0034, Fig 2-4]; injecting foam to form the upholstery in one piece [Fig 2, 0020, 0030, Claim 1]. Steinmeier teaches the film (8, 18) separates the foam injection area from an object (5) which can just be the pins or a different type of foam [0031, 0030, 0028].   
Steinmeier does not explicitly state that the separating element is a plastic film with the plastic film integrating with the foam disappearing with the polymerization of the foam.
Dauner teaches a method of injection molding a component  wherein a plastic film separator separates an area containing injected foaming material from the other areas of the mold cavity  [0012, 0013, 0017, 0020, 0021, 0031] and the separator integrates with the foam and dissolves to join the foaming material to a different material [0037, 0020, 0021]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Steinmeier and made the separator be a film that dissolves with the polymerization of the foam, as suggested by Dauner, in order to form a composite object in which the foaming material was limited to a specific area. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Steinmeier (US 2014/0132054) in view of Dauner (US 2013/0127092), as applied to claim 3 above, and in further view of Strauss (US 9108838).
As to claim 4, Steinmeier teaches separating the injection area form the rest of the cavity as explained above, but does not explicitly state the object is 3D textile layer.
Strauss teaches a method of making a saddle cushion [Abstract, col 1 line 1-25] wherein a soft panel and a hard panel are utilized to give comfort to the user [col 2 line 26-42, col 4 line 10-19]. They are 3 dimensional in shape [Fig 2, 4] and can be composed of either foam or textile [col 3 line 55-62]. Thus, foam and textile are art recognized equivalents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Steinmeier and simply substituted the 3D foam object for a 3D textile object, as suggested by Strauss, as either had proven sufficient at providing the firmness or softness to the end user. Moreover, substituting an art recognized equivalent for another is generally recognized to be obvious, see MPEP 2144.06 II.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Steinmeier (US 2014/0132054) in view of Dauner (US 2013/0127092) and Ahrens (US 4190697), as applied to claims 1 above, and in further view of Storch (US 5176860).
As to claim 7, Steinmeier does not explicitly state a cover is placed at the bottom of the mold before the injection.
Storch teaches a method of producing upholstery by foam molding [Abstract, col 1 line 8-16] wherein a cover is placed at the bottom of the mold before the injection and allows for good adherence between the foam and the cover [col 1 line 46-64, col 3 line 67-col 2 line 20, col 2 line 40-56]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Steinmeier and placed a cover at the bottom of the mold before the injection, as suggested by Storch, as this technique had demonstrated success at providing an upholstery article and provided good adhesion between the foam and a cover layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMAND MELENDEZ/Examiner, Art Unit 1742